Citation Nr: 0004294	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-16 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Puerto Rico Youth Volunteer Corps, Job Corps Program, from 
August 1, 1989, to August 14, 1991.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

According to available records, the appellant is the child of 
a veteran who had active military service from August 1962 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied a claim by the appellant seeking 
entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Puerto Rico Youth Volunteer Corps, Job Corps Program, from 
August 1, 1989, to August 14, 1991.

The Board notes that the appellant, in a January 1999 
statement, raised issues of clear and unmistakable error with 
RO rating decisions dated July 1983, January 1986, February 
1988, and December 1996.  These claims have not been 
addressed by the RO.  They are referred back to the RO for 
proper disposition.


REMAND

The appellant contends, in essence, that he is entitled to 
retroactive payment of educational benefits under Chapter 35, 
Title 38, United States Code, for courses taken at Puerto 
Rico Youth Volunteer Corps, Job Corps Program, from August 1, 
1989, to August 14, 1991.

After careful review of the record, the Board finds that 
further development is necessary prior to appellate review.

Specifically, the Board finds that the regulations pertaining 
to payment of educational benefits were amended during the 
pendency of this appeal.  The United States Court of Appeals 
for Veterans Claims has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the appellant shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).

Under the VA regulations in effect at the time of the RO's 
July 1998 decision, payment of Chapter 35 educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of the appellant's 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever is later.  See 38 C.F.R. § 21.4131(a)(2)  (1998).

Under the amended regulations, if the award is the first 
award of educational assistance, payment of such benefits is 
prohibited beyond one year prior to the date of claim.  
38 C.F.R. § 21.4131(a)(1)(ii)  (1999).  The "date of claim" 
"is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance."  38 C.F.R. § 21.1029  
(1999).  Such a claim may be formal or informal.  A formal 
claim is a claim for educational assistance benefits that is 
filed on the specific form prescribed by the VA Secretary 
(i.e. VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance).  Id.  An informal claim 
is "[a]ny communication from an individual, or from an 
authorized  representative or a Member of Congress on that 
individual's behalf that indicates a desire on the part of 
the individual to claim or to apply for VA-administered 
educational assistance" or "a claim from an individual or 
from an authorized representative on that individual's behalf 
for [educational assistance] that is filed in a document 
other than in the prescribed form."  Id.

In this case, the Board finds that review of the qualifying 
veteran's claims file is necessary in order to conclusively 
ascertain when a claim for Chapter 35 educational benefits 
was first submitted.

In light of the above, the Board finds that it would be 
remiss to review this case until further evidentiary 
development was conducted.  Accordingly, appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions:

1.  The RO is requested to obtain the 
claims file of [redacted], VA 
Claim # [redacted], Social Security # 
[redacted], and associate it with the 
appellant's Chapter 35 file.

2.  Thereafter, the RO should review the 
appellant's claim seeking entitlement to 
payment of educational benefits under 
Chapter 35, Title 38, United States Code, 
for courses taken at Puerto Rico Youth 
Volunteer Corps, Job Corps Program, from 
August 1, 1989, to August 14, 1991.  Both 
the old and amended regulations 
pertaining to the commencement date of an 
award of educational benefits should be 
considered.  See 38 C.F.R. §§ 21.1029 to 
21.3141  (1998); 38 C.F.R. §§ 21.1029 to 
21.3141  (1999).

3.  Following completion of the above 
actions and, if any portion of the RO's 
decision remains unfavorable, the 
appellant should be provided with a 
Supplemental Statement of the Case which 
provides the pertinent laws and 
regulations, a summary of the evidence, 
and detailed reasons and bases for the 
decision reached.  The appellant should 
then be afforded a reasonable period of 
time in which to respond.  

Thereafter, in accordance with the current appellate 
procedures, the case, including the veteran's VA claims 
folder and the appellant's Chapter 35 folder should be 
returned to the Board for completion of appellate review.  
By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


